Citation Nr: 1608839	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  15-45 286	)	DATE
	)
	)


THE ISSUE

Whether the April 21, 1976 Board of Veterans' Appeals (Board) decision, which denied an increased rating for service-connected diverticulosis of the colon, should be revised on the grounds of clear and unmistakable error (CUE).


APPEARANCE AT ORAL ARGUMENT

The Veteran
REPRESENTATION

Appellant represented by:  David Anaise, MD JD

ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran (moving party) served on active duty from October 1961 to June 1965 and from November 1966 to February 1973.  
This matter arises as an exercise of the Board's original jurisdiction under 38 U.S.C.A. § 7111 (West 2014) in response to allegations of CUE in an April 21, 1976 Board decision.  

In September 2015, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  The issues discussed at the hearing will be the subject of a separate decision.  At that time, the Veteran also presented argument concerning his motion for revision based on CUE and it became clear that he was seeking revision of a prior Board decision (and not prior rating decisions).  Accordingly, this motion was docketed.  

This is a paperless claims folder and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  In a decision dated April 21, 1976, the Board denied an increased (compensable) rating for diverticulosis of the colon.  

2.  The moving party has not alleged an error of fact or law in the April 21, 1976 Board decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  


CONCLUSION OF LAW

The requirements for revision of the April 21, 1976 Board decision on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for reversal or revision of a prior Board decision due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. § 5103 and 
§ 5103A (West 2014) and, consequently, the notice and development provisions of the statutes and regulations do not apply in adjudications based on an allegation of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  As such, no further discussion regarding the duty to notify and assist is required. 
 
While the law vests the Board with original jurisdiction to determine whether CUE exists in a prior final Board decision, the shape and expanse of that review is controlled by statute and regulations.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The provisions of 38 C.F.R. § 20.1403 define what constitutes CUE and what does not, and provides as follows: 
 
(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 
 
(b) Record to be reviewed. 
 
(1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 
 
(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record. 
 
(c) Errors that constitute clear and unmistakable error. To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 
 
(d) Examples of situations that are not clear and unmistakable error. 
 
(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. 
 
(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. 
 
(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 
 
(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 
 
Authority 38 U.S.C.A. §§ 501(a), 7111. 
 
The moving party must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement to set forth clearly and specifically the alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b). 
 
Prior decisions issued by the Court with regard to CUE in RO rating decisions provide guidance in determining whether CUE exists in a Board decision.  In order for CUE to exist, the Court has stated:
 
(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.
 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also stated that an incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous, and that a breach of the duty to assist cannot constitute CUE because such a breach creates only an incomplete record rather than an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).
 
By way of history, in July 1973, the RO granted service connection for diverticulosis of the colon with a history of spastic colon syndrome and assigned a 30 percent rating pursuant to Diagnostic Codes 7327-7319.  Following a scheduled future examination, in May 1975, the RO reduced the rating for diverticulosis to noncompensable effective from August 1, 1975.  The Veteran disagreed with the noncompensable rating and perfected an appeal of this issue.  

In Apri1 1976, the Board denied entitlement to an increased rating for diverticulosis of the colon.  The Board determined that in the absence of any showing of diverticula upon the recent barium enema, that a noncompensable evaluation was commensurate with the clinical data.  The Board further stated that the determination was based on a review of the entire record.  

To the extent the Veteran argues CUE in the May 1975 rating decision, this was subsumed by the Board's April 1976 decision.  38 C.F.R. § 20.1104.  

Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The Board's Rules of Practice further provide that, with limited exceptions not applicable here, no new evidence will be considered in connection with the disposition of the motion.  38 C.F.R. § 20.1405(b).

The Veteran underwent a VA examination in May 1973.  At that time, he reported he was not able to eat wheat flour, spices and most fruits.  Weight was noted as 165 pounds with a max weight of 180 pounds in the past year and his build and state of nutrition was described as "overweight".  The Veteran had an attack of acute diverticulitis in January 1972 and barium enema showed diverticula of the colon.  Since then he had been having severe heartburn, but no dysphagia.  He had frequent episodes of nonbloody diarrhea.  Diagnosis included diverticulosis of colon complicated by an attack of acute diverticulitis.  Barium meal study of the esophagus, stomach and duodenum revealed no evidence of organic disease.  The stomach and duodenal cap were smoothly outlined and function was good.  No hiatal hernia was demonstrated.  

The Veteran underwent a routine future examination in April 1975.  The examiner noted the Veteran was most uncooperative and it was very difficult to find exactly the problem with his gastrointestinal tract.  On physical examination, he was 166 pounds and showed not the slightest sign of poor nutrition and the abdomen showed no gross clinical alterations from normal.  The examiner indicated that if the Veteran was in agreement, a proctoscopic examination would be beneficial.  Diagnoses were (1) normal GI series; (2) normal blood sugar; and (3) rectal polyp not found.

In his June 1975 notice of disagreement, the Veteran argued that he did not have a barium enema test run so how could VA make the statement that his diverticulosis had improved.  

Private records show the Veteran underwent a barium enema with air contrast on June 13, 1975.  No abnormality was seen radiographically and there were no masses, constrictions, diverticula or polyps.  There was no undue fluoroscopic evidence of bowel irritability, but the patient seemed to be in a great deal of distress and "moaned, groaned and pleaded to the heavens for relief from the terrible pain of this examination."  Diagnosis was normal colon exam, air contrast technique.  

A VA proctoscopic examination was conducted in July 1975 and was reported as normal with no polyps or lesions seen.  A July 1975 addendum to the VA examination completed by Dr. M. shows that the diagnoses should be: (a) diverticulitis of the colon; (b) spastic colon syndrome, by history; (c) hiatal hernia, by history; (d) post operative excision, rectal and colon polyps; (e) gouty arthritis; and (f) hypoglycemia by history.

In a July 1975 statement, the Veteran stated that the diagnosis of a normal GI series was an outright lie because all that was run was an upper GI and not a barium enema.  He stated that he hated to have barium enemas because of the pain and how they made him feel afterwards.  He reported that his personal doctor had him undergo a barium enema in June 1975 and after, he blew up because of the pain and pressure in his intestines.  He further stated that his personal doctor told him that you cannot make the diagnosis that his diverticulosis and spastic colon had improved from an upper GI.  

In February 1976, the Veteran's representative at that time indicated that the Veteran felt his diverticulosis should be assigned a compensable rating and should not be reduced based on a single examination.  He further stated that the Veteran had frequent episodes of diarrhea and pain.  

Applicable regulations provided that where the reduction in evaluation of a service-connected disability was considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The veteran will be notified at his or her latest address of record the action taken and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e) (1975).  

Disability evaluations were determined by the application of a schedule of ratings which was based on average impairment of earning capacity.  38 C.F.R. Part 4 (1975).  Diverticulitis was to be rated as for irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending upon the predominant disability picture.  38 C.F.R. § 4.114, Diagnostic Code 7327 (1974).  

On review, there was no evidence of peritoneal adhesions or ulcerative colitis and rating the disability as irritable colon syndrome was appropriate.  Irritable colon syndrome was rated as follows: mild with disturbances of bowel function with occasional episodes of abdominal distress (noncompensable); moderate with frequent episodes of bowel disturbance with abdominal distress (10 percent); and severe with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress (30 percent).  38 C.F.R. § 4.114, Diagnostic Code 7319 (1975).  

The April 1976 Board decision notes that the appeal stems from the May 1975 reduction of the rating for diverticulosis and considered whether an increase was warranted.  The Veteran was notified of the reduction and it was not effective until 60 days following notification.  There is no indication that the outcome would have been different if the Board had specifically considered the propriety of the reduction as opposed to whether a compensable rating was warranted.  
 
The moving party asserts errors in the Board's decision.  See September 2015 hearing transcript.  First, that the denial of an increase was erroneous because no tests were run to determine whether diverticulosis was still there.  Second, that he did not have a proctoscopic examination in July 1975 and the claim number listed on that document is incorrect.  He argued this document was a forgery.  Third, he contends that the Board did not have some documents they should have so the correct facts were not before them.  Specifically, a July 1975 statement from Dr. M.  In summary, he argued that the Board should have restored his 30 percent rating.  

Evidence of record shows that VA examined the Veteran in April 1975 and conducted an upper GI series.  There is no indication that VA performed a barium enema at the time of the April 1975 examination; however, one was performed by the Veteran's private physician in June 1975 and the report was available for review.  Regardless, a breach of the duty to assist (i.e., not providing an examination) does not rise to the level of CUE.  See Caffrey.

The Board has reviewed the July 1975 proctoscopic examination report.  The document includes the Veteran's name as well as his claim number.  It appears to belong to the Veteran and there is no indication it is a forgery.  The Board further notes that the April 1975 examination report indicates that a proctoscopic examination would be beneficial so it follows that one was subsequently completed.

Dr. M's statement is dated July 23, 1975 but the date stamp is illegible and it is not clear when the document was received.  The VA Form 8, Certification of Appeal, however, is dated in March 1976 and thus, it appears this document was of record at the time of the April 1976 Board decision.  Regardless, this statement simply reiterates applicable diagnoses and even if it were not of record, would have had no bearing on the outcome of the decision.  

To the extent the Veteran asserts he continued to experience vomiting and diarrhea and that the evidence supported a compensable rating, his arguments amount to no more than disagreement with how the facts were weighed (i.e., subjective complaints versus objective findings) and does not rise to the level of CUE.

In correspondence dated in January 2015 and March 2015, the Veteran also argued that VA falsified records and that the Board did not do its job in reading the letters of disagreement and in taking the word of a doctor who lost his license.  Again, there is no evidence of forged documents and the Veteran's arguments amount to no more than disagreement with the way the evidence was weighed.  

In summary, the Board finds that the moving party has not alleged an error of fact or law in the April 1976 Board decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  


ORDER 

The motion for reversal or revision of the April 21, 1976 Board decision on the grounds of CUE is denied.  



                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



